OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                   AUSTIN
                                                     I
                                               806




or criretnal
           matrlot Attommy, t3heiriff,Coat-
ty C&rk, county ntfxxae~,DlstrlOt Clerk, Tax
coileotor,Tax mmimorr or thm Aa8wmor an4
cah0tor: 0r wt38, mwpriva    maad
($!soo.oo)
         Lkilaar6
                oaoh; alatl.80
                             er the peaa0
aneconntabla Z&htomIWWrd      ($MOO~Wl
Do-    enah.~
    =a60 Ia-tlO~ sB%?b th8 rourth parugruplb
Hon. z4cQ iialter,p&g3 &3
                                           808




The Lc&Asl%ture Bid not atipulatd *eared
thm offloe' but rat&r 'earned by him'.=
lion. Esao Welter, pa&e #6


           Trusting that thie ~swora   your lnqdry,     we


                                vary truly yours




                                          COMMII-I-EC
APPROVE; AUG   7, iY39



A$ TO
   GEtUR
     R0
      NEY
      l!EXA#
       3 AL